           Case 3:20-cv-00246-CCC Document 25 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. RIVERS,                            :   CIVIL ACTION NO. 3:20-CV-246
                                           :
                     Plaintiff             :   (Judge Conner)
                                           :
               v.                          :
                                           :
BOROUGH OF OLYPHANT,                       :
C.J. MUSTACCHIO, individually              :
and in his official capacity, and          :
JAMES DEVOE, individually and              :
in his official capacity,                  :
                                           :
                     Defendants            :

                                       ORDER

      AND NOW, this 9th day of October, 2020, upon consideration of

defendants’ motion (Doc. 7) to dismiss plaintiff’s complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), and for the reasons set forth in the accompanying

memorandum of today’s date, it is hereby ORDERED that:

      1.       Defendants’ motion (Doc. 7) is GRANTED as set forth in the
               accompanying memorandum.

      2.       Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice.

      3.       Plaintiff is granted leave to file a second amended complaint within
               21 days of the date of this order in accordance with the accompanying
               memorandum. In the absence of a timely filed amended complaint,
               the Clerk of Court shall close this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
